Title: To James Madison from William C. C. Claiborne (Abstract), 3 March 1805
From: Claiborne, William C. C.
To: Madison, James


3 March 1805, New Orleans. “The Prize Brig Active and her Cargo are sources of great litigation. It has I understand been made appear that the Captors had sold their Interest in the Prize to three different persons, and on the investigation of the case in the District Court, I learn a tremendous scene of fraud was unfolded. The French Consul having esteemed it his duty to make enquiries upon this subject I enclose for your perusal a Copy of his Letter to me and of my answer.”
